Exhibit 32.1- Certification of Chief Executive Officer Pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of The undersigned, the Chief Executive Officer of TrinityCare Senior Living, Inc. (the “Company”), hereby certifies that, to his knowledge on the date hereof: (a) this Quarterly Report on Form 10-Q of the Company for the quarter ended March 31, 2009 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 19, 2009 /s/ Donald W. Sapaugh Donald W. Sapaugh, Chief Executive Officer
